


Exhibit 10.16






SEMICONDUCTOR PATENT LICENSE AGREEMENT
This SEMICONDUCTOR PATENT LICENSE AGREEMENT (“Agreement”) is effective as of
December 1, 2013 (“Effective Date”) by and between Rambus Inc., a corporation
duly organized and existing under the laws of Delaware, U.S.A., having its
principal place of business at 1050 Enterprise Way, Suite #700, Sunnyvale,
California 94089, U.S.A., (hereinafter “Rambus”) and Micron Technology, Inc., a
corporation duly organized and existing under the laws of Delaware, U.S.A.,
having its principal place of business at 8000 S. Federal Way, Boise, Idaho
83716, U.S.A., (hereinafter “Micron”). Micron and Rambus shall be referred to
herein individually as a Party, and collectively as the Parties.
WHEREAS, Rambus and Micron are currently parties to a number of disputes,
including, but not limited to, the Antitrust Litigation and disputes relating to
Rambus Patents;
WHEREAS, the Parties recognize that litigation of such disputes is inherently
uncertain, and is subject to certain risks and to various possible outcomes,
some of which may be more favorable to Rambus, and some of which may be more
favorable to Micron;
WHEREAS, concurrent with the execution and delivery of this Agreement, the
Parties have entered into a Settlement Agreement (the “Settlement Agreement”) to
eliminate the risks associated with such litigation and to enter into a
comprehensive resolution to compromise, settle and release certain existing
claims and disputes between them, and to resolve and avoid other disputes that
may arise after the Effective Date;
WHEREAS, as part of such comprehensive resolution, the Parties have agreed to
enter into this Agreement; and,
WHEREAS, because this Agreement is part of such comprehensive resolution, the
Parties acknowledge that it is essential that their respective obligations under
this Agreement be certain and not subject to collateral attack, or otherwise
subject to change or modification except on the terms expressly set forth
herein.
NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by the Parties, the Parties, on behalf of themselves and
of each of their respective Subsidiaries, agree as follows:
1. Definitions
1.1 “Acquired Business” means (a) a Third Party, (b) substantially all of the
business or assets of a Third Party, (c) any business unit and/or product line
of a Third Party, or (d) substantially all of the business and assets used by a
Third Party in connection with a Qualified Product Line, that either Party or
any of its Subsidiaries acquires in an Acquisition.
1.2 “Acquisition” means, as to a Party, a transaction or a series of related
transactions in which such Party acquires, through merger (including reverse
triangular merger), acquisition of stock, acquisition of assets or otherwise,
(i) the Control of a Third Party, (ii) ownership of substantially all of the
assets or business of a Third Party, (iii) ownership of any business unit and/or
product line of a Third Party, or (iv) ownership of substantially all of the
business and assets used by a Third Party in connection with a Qualified Product
Line.
1.3 “Acquisition Date” means the closing date of any Acquisition.
1.4 “Acquisition Products” means DRAMs, DRAM Controllers, SerDes ICs, Resistive
RAMs, and RAM Flash Memories.
1.5 “Affiliate” means, for an identified entity, any other entity that (a) is a
Subsidiary of such identified entity or (b) Controls or is under common Control
with such identified entity, but only for so long as such Control exists.
1.6 “Antitrust Litigation” means the matter entitled Rambus Inc. v. Micron
Technology Inc., No. 04-431105 (Sup. Ct. Cal., San Fran. Filed May 5, 2004).
1.7 “Change of Control” as applied to any specified entity means a transaction
or a series of related transactions in

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




which (a) a Third Party or Related Parties who did not previously Control such
entity obtain(s) Control of such entity, or (b) such entity merges with or
transfers substantially all of its assets to a Third Party and the shareholders
of such entity immediately before the transaction or series of related
transactions own less than a fifty percent (50%) interest in the acquiring or
surviving entity immediately after the transaction or series of related
transactions.
1.8 “Component” means any product comprised of one or more Integrated Circuits
physically connected, stacked, or attached to a unitary substrate, directly, or
through supporting material such as silicon interposers, or the like, or other
Integrated Circuit where all other elements of such product operate primarily to
provide physical support, packaging and/or connectivity with respect to such
Integrated Circuits. Examples of Components include DIMMs, SIMMs and other
modules, and cards, multi-chip packages (MCP), system-on-chip,
system-in-package, system-on-insulator, solid state storage devices, and other
form factors.
1.9 “Control” (including “Controlled” and other forms) of an entity means (a)
beneficial ownership (whether directly or indirectly through entities or other
means) of more than fifty percent (50%) of the outstanding voting securities of
that entity or (b) in the case of an entity that has no outstanding voting
securities, having (whether directly or indirectly) more than fifty percent
(50%) of the power to direct the management and control of such entity.
1.10 “CRI” means Cryptography Research, Inc., a Subsidiary of Rambus.
1.11 “CRI Patents” means Patents of CRI or its Subsidiaries.
1.12 “Custom Memory IC” means each Memory IC that substantially implements the
minimum set of features, parameters, and protocols defined in a Technical
Specification developed by Micron for a specific customer, by such specific
customer, or jointly by Micron and such specific customer, in each case where
such Memory IC is Sold by Micron or a Subsidiary of Micron as a Micron Product
solely to such customer.
1.13 “DDR DRAM” means each double data rate DRAM that (a) substantially
implements the minimum set of features, parameters, and protocols defined in any
Technical Specification published by JEDEC as of the Effective Date, as well as
any JEDEC Minor Updates thereto, for DDR DRAM, (b) contains features enabling
communication with any other Integrated Circuit in accordance with substantially
all of the mandatory requirements in such Technical Specification, and (c) is
not Sold or specified as being capable of operating (i) at a data transfer rate
exceeding [***] or (ii) with data bit width other than x4, x8, x16, and/or x32.
1.14 “DDR Mobile RAM” means each low-power DDR DRAM.
1.15 “DDR2 DRAM” means each double data rate DRAM that (a) substantially
implements the minimum set of features, parameters, and protocols defined in any
Technical Specification published by JEDEC as of the Effective Date, as well as
any JEDEC Minor Updates thereto, for DDR2 DRAM, (b) contains features enabling
communication with any other Integrated Circuit in accordance with substantially
all of the mandatory requirements in such Technical Specification, and (c) is
not Sold or specified as being capable of operating (i) at a data transfer rate
exceeding [***] or (ii) with data bit width other than x4, x8, x16 and/or x32.
1.16 “DDR2 Mobile RAM” means each low-power DDR2 DRAM.
1.17 “DDR3 DRAM” means each double data rate DRAM that (a) substantially
implements the minimum set of features, parameters, and protocols defined in any
Technical Specification published by JEDEC as of the Effective Date, as well as
any JEDEC Minor Updates thereto, for DDR3 DRAM, (b) contains features enabling
communication with any other Integrated Circuit in accordance with substantially
all of the mandatory requirements in such Technical Specification, and (c) is
not Sold or specified as being capable of operating (i) at a data transfer rate
exceeding [***] or (ii) with data bit width other than x4, x8, x16 and/or x32.
1.18 “DDR4 DRAM” means each double data rate DRAM that (a) substantially
implements the minimum set of features, parameters, and protocols defined in any
Technical Specification published by JEDEC as of the Effective Date, as well as
any JEDEC Minor Updates thereto, for DDR4 DRAM, (b) is solely capable of
communicating with any other Integrated Circuit in accordance with substantially
all of the mandatory requirements in such Technical Specification, and (c) is
not Sold or specified as being capable of operating (i) at a data transfer rate
exceeding [***] or (ii) with data bit width other than x4, x8, x16 and/or x32.

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




1.19 “Design” means any human or machine readable representation of a design,
such as a circuit layout in a drawing or a register transfer level description
(RTL) file, for any product.
1.20 “DRAM” means a random-access Memory IC which requires periodic refresh for
the maintenance of the bits stored within its memory cells at least every ten
(10) seconds, and which does not guarantee said bits to be retained within the
memory cells when they cease to receive electrical power. The term “DRAM” shall
not include RAM Flash Memory or Resistive RAM.
1.21 “DRAM Controller” means any Integrated Circuit having circuitry integrated
thereon or contained therein that is capable through an Interface of
transmitting and/or receiving data from a DRAM.
1.22 “Effective Date” has the meaning assigned in the first paragraph of this
Agreement.
1.23 “Elpida” means Elpida Memory, Inc., a Subsidiary of Micron, and also known
as Micron Memory Japan, Inc.
1.24 “Elpida Patent License Agreement” means that certain Memory Products Patent
License Agreement entered into by and between Rambus and Elpida as of January 1,
2010, as amended by that certain Amendment No. 1 to Memory Products Patent
License Agreement dated August 12, 2012 and that certain Amendment No. 2 to
Memory Products Patent License Agreement dated September 14, 2013.
1.25 “Elpida Technology License Agreement” means that certain Direct Rambus DRAM
Semiconductor Technology License Agreement entered into by and between Rambus
and Elpida as of the later of (a) May 26, 2006 or (b) the date upon which Elpida
became an Ultimate Parent Entity (as such term is defined in such agreement) and
provided Rambus with written notice thereof in accordance with Section 9.3 of
such agreement.
1.26 “Elpida XDR License Agreement” means that certain Yellowstone DRAM
Semiconductor Technology License Agreement entered into by and between Rambus
and Elpida effective as of March 18, 2003.
1.27 “Existing Rambus Agreement” has the meaning assigned in Section 5.2(b).
1.28 “Expiration Date” means the seventh (7th) anniversary of the Effective
Date.
1.29 “Former Subsidiary” has the meaning assigned to it in Section 4.2.
1.30 “GDDR DRAM” means each graphics double date rate DRAM that (a)
substantially implements the minimum set of features, parameters, and protocols
defined in any Technical Specification published by JEDEC as of the Effective
Date, as well as any JEDEC Minor Updates thereto, for GDDR DRAM, (b) contains
features enabling communication with any other Integrated Circuit in accordance
with substantially all of the mandatory requirements in such Technical
Specification, and (c) is not Sold or specified as being capable of operating
(i) at a data transfer rate exceeding [***] or (ii) with data bit width other
than x16 and x32.
1.31 “GDDR2 DRAM” means each graphics double date rate DRAM that (a)
substantially implements the minimum set of features, parameters, and protocols
defined in any Technical Specification published by JEDEC as of the Effective
Date, as well as any JEDEC Minor Updates thereto, for GDDR2 DRAM, (b) contains
features enabling communication with any other Integrated Circuit in accordance
with substantially all of the mandatory requirements in such Technical
Specification, and (c) is not Sold or specified as being capable of operating
(i) at a data transfer rate exceeding [***] or (ii) with data bit width other
than x16 and x32.
1.32 “GDDR3 DRAM” means each graphics double date rate DRAM that (a)
substantially implements the minimum set of features, parameters, and protocols
defined in any Technical Specification published by JEDEC as of the Effective
Date, as well as any JEDEC Minor Updates thereto, for GDDR3 DRAM, (b) contains
features enabling communication with any other Integrated Circuit in accordance
with substantially all of the mandatory requirements in such Technical
Specification, and (c) is not Sold or specified as being capable of operating
(i) at a data transfer rate exceeding [***] or (ii) with data bit width other
than x16 and x32.
1.33 “GDDR4 DRAM” means each graphics double data rate DRAM that (a)
substantially implements the minimum set of features, parameters, and protocols
defined in any Technical Specification published by JEDEC as of the Effective
Date, as well as any JEDEC Minor Updates thereto, for GDDR4 DRAM, (b) is solely
capable of communicating with any other Integrated Circuit in accordance with
substantially all of the mandatory requirements in such Technical Specification,
and (c) is not Sold or specified as being capable of operating (i) at a data
transfer

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




rate exceeding [***] or (ii) with data bit width other than x16 and x32.
1.34 “GDDR5 DRAM” means each graphics double data rate DRAM that (a)
substantially implements those interface features, parameters, and protocols in
the same manner in all material respects as the DRAM Sold by Micron or its
Subsidiaries on or before the Effective Date as “GDDR5 DRAM” or implements the
minimum set of features, parameters, and protocols defined in any Technical
Specification published by JEDEC as of the Effective Date, as well as any JEDEC
Minor Updates thereto, for GDDR5 DRAM, (b) contains features enabling
communication with any other Integrated Circuit either, prior to the publication
of such Technical Specification, through the protocol contained in such DRAM
Sold by Micron or its Subsidiaries on or before the Effective Date as “GDDR5
DRAM” or, after the publication of such Technical Specification, in accordance
with substantially all of the mandatory requirements in such Technical
Specification, and (c) is not Sold or specified as being capable of operating
(i) at a data transfer rate exceeding [***] or (ii) with a data bit width other
than x16 and x32.
1.35 “Hybrid Memory Cube 1.X DRAM” means each DRAM that (a) substantially
implements the minimum set of features, parameters, and protocols defined in any
Technical Specification published by the Hybrid Memory Cube Consortium as HMC
Specification 1.X, (b) contains features enabling communication with any other
Integrated Circuit in accordance with substantially all of the mandatory
requirements in such Technical Specification, and (c) is not Sold or specified
as being capable of operating at a data transfer rate exceeding [***].
1.36 “Hybrid Memory Cube 2.X DRAM” means each DRAM that (a) substantially
implements the minimum set of features, parameters, and protocols defined or
recommended in any Technical Specification published by the Hybrid Memory Cube
Consortium as HMC Specification 2.X, (b) contains features enabling
communication with any other Integrated Circuit in accordance with substantially
all of the mandatory requirements in such Technical Specification, and (c) is
not Sold or specified as being capable of operating at a data transfer rate
exceeding [***].
1.37 “IMFT” means IM Flash Technologies, LLC, a Micron Joint Venture that is
jointly owned by Micron and Intel Corporation.
1.38 “Indirect Infringement” means any form of patent infringement where the
accused infringer is not directly infringing the subject patent right(s), but
who contributes to or induces the direct infringement of the subject patent
right(s) by a Third Party by, for example (without limitation), and with
knowledge of the subject patent right(s) alleged to be infringed, supplying
designs, parts or instructions to the Third Party that enable such Third Party
to infringe directly the subject patent right(s).
1.39 “Industry Standards Setting Body” means any industry standards setting
organization (e.g., a collection of companies that cooperate, under contract or
applicable law, in the drafting and publication of a Technical Specification
that is intended, if implemented, to increase the compatibility between various
products), including, but not limited to, JEDEC and the Hybrid Memory Cube
Consortium, that publishes for industry adoption one or more Technical
Specifications that define a minimum set of features, parameters and protocols
for one or more Interfaces for Memory ICs.
1.40 “Initial Paid-Up Product” means each Micron Product that is an SDR DRAM,
DDR DRAM, DDR2 DRAM, DDR3 DRAM, GDDR DRAM, GDDR2 DRAM, GDDR3 DRAM, GDDR4 DRAM,
GDDR5 DRAM, LPSDR DRAM, LPDDR DRAM, LPDDR2 DRAM, LPDDR3 DRAM, RLDRAM, DDR Mobile
RAM, DDR2 Mobile RAM, Wide I/O Mobile DRAM, and Hybrid Memory Cube 1.X DRAM.
Notwithstanding the foregoing sentence, any product that constitutes a Rambus
Leadership Product shall be deemed not to be an Initial Paid-Up Product.
1.41 “Initial Paid-Up Product License” means the rights and licenses granted
pursuant to Section 2.1(b).
1.42 “Initial Payment” has the meaning assigned to it in Section 5.1(a).
1.43 “Initial Term-Product License Period” means the period of time that starts
on the Effective Date and ends on the earlier of (a) the Expiration Date or (b)
the date, if any, on which the Term-Product License is terminated.
1.44 “Initial Term-Product License Renewal Period” has the meaning assigned to
it in Section 7.1(d).
1.45 “Inotera” means Inotera Memories, Inc. (華亞科技股份有限­公司), a company
incorporated under the laws of the Republic of China.

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




1.46 “Integrated Circuit” means a single, discrete integrated circuit chip,
whether in wafer, singulated die or packaged die form. For clarity, the term
“Integrated Circuit” specifically excludes any substrate on which or to which
such integrated circuit chip in packaged form may be physically attached.
1.47 “Interface” means an electrical, optical, RF, mechanical, or software data
path that is capable of conveying information between two or more (a) Integrated
Circuits or (b) portions of an Integrated Circuit, in each case together with
the set of protocols defining the electrical, physical, timing and/or functional
characteristics, sequences and/or control procedures of such data path.
1.48 “JEDEC” means the JEDEC Solid State Technology Association, originally
known as the Joint Electron Device Engineering Council, a non-stock corporation
organized and existing under the laws of the Commonwealth of Virginia. The term
“JEDEC” shall include any Industry Standards Setting Body that displaces or
replaces JEDEC as the entity primarily responsible for the publication of
Technical Specifications formerly published by JEDEC with respect to any Memory
IC or any other product.
1.49 “JEDEC Minor Update” means a Technical Specification published by JEDEC
that (a) updates or revises any Technical Specification that was published by
JEDEC as of the Effective Date, (b) corrects, clarifies, or enhances such
previously published Technical Specification without adding any significant new
features or functionality to such Technical Specification, and (c) in no way
reduces interoperability between and among any versions of such Technical
Specification (e.g., JEDEC’s LPDDR3-E Technical Specification is a JEDEC Minor
Update to JEDEC’s LPDDR3 Technical Specification.)
1.50 “[***] Acquisition Products” has the meaning assigned to it in Section
5.2(b).
1.51 “Licensed Product” means, individually, a given Term Product, a given
Initial Paid-Up Product, or a given Subsequent Paid-Up Product; “Licensed
Products” means, collectively, each Term Product, each Initial Paid-Up Product,
and each Subsequent Paid-Up Product.
1.52 “LPDDR DRAM” means each low-power double data rate DRAM that (a)
substantially implements the minimum set of features, parameters, and protocols
defined in any Technical Specification published by JEDEC as of the Effective
Date, as well as any JEDEC Minor Updates thereto, for LPDDR DRAM, (b) contains
features enabling communication with any other Integrated Circuit in accordance
with substantially all of the mandatory requirements in such Technical
Specification, and (c) is not Sold or specified as being capable of operating
(i) at a data transfer rate exceeding [***] or (ii) with data bit width other
than x8, x16 and/or x32.
1.53 “LPDDR2 DRAM” means each low-power double data rate DRAM that (a)
substantially implements the minimum set of features, parameters, and protocols
defined in any Technical Specification published by JEDEC as of the Effective
Date, as well as any JEDEC Minor Updates thereto, for LPDDR2 DRAM, (b) contains
features enabling communication with any other Integrated Circuit in accordance
with substantially all of the mandatory requirements in such Technical
Specification, and (c) is not Sold or specified as being capable of operating
(i) at a data transfer rate exceeding [***] or (ii) with data bit width other
than x8, x16 and/or x32.
1.54 “LPDDR3 DRAM” means each low-power double data rate DRAM that (a)
substantially implements the minimum set of features, parameters, and protocols
defined in any Technical Specification published by JEDEC as of the Effective
Date, as well as any JEDEC Minor Updates thereto, for LPDDR3 DRAM, (b) contains
features enabling communication with any other Integrated Circuit in accordance
with substantially all of the mandatory requirements in such Technical
Specification, and (c) is not Sold or specified as being capable of operating
(i) at a data transfer rate exceeding [***] or (ii) with data bit width other
than x8, x16 and/or x32.
1.55 “LPDDR4 DRAM” means each low-power double data rate DRAM that (a)
substantially implements the minimum set of features, parameters, and protocols
defined in any Technical Specification published by JEDEC as of the Effective
Date, as well as any JEDEC Minor Updates thereto, for LPDDR4 DRAM, (b) contains
features enabling communication with any other Integrated Circuit in accordance
with substantially all of the mandatory requirements in such Technical
Specification, and (c) is not Sold or specified as being capable of operating
(i) at a data transfer rate exceeding [***] or (ii) with data bit width other
than x8, x16 and/or x32.
1.56 “LPSDR DRAM” means each low-power SDR DRAM.

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




1.57 “Memory IC” means any Integrated Circuit that is configured to store bits
of data in memory cells within a memory array and that has as its primary
purpose the storage and retrieval of such electronic data. For clarity, a Memory
IC shall include any logic functions on such Integrated Circuit necessary for
such storage and retrieval.
1.58 “Memory Module” means a Component that has as its primary purpose the
storage and retrieval of electronic data.
1.59 “Micron Applicable Patent Claims” are defined and determined separately for
each specific product. For each such product, a Micron Applicable Patent Claim
means each claim of a Micron Patent that, absent a license, is [***] infringed
by the making (including having made), use, Sale, offer for Sale or importation
of such product, in each case, on a stand-alone basis and not in combination
with any other circuits, products or components.
1.60 “Micron JV Partner” means any Third Party(ies) with whom Micron or a Micron
Subsidiary owns a joint venture entity that is directly or indirectly at least
twenty-five percent (25%) owned by Micron or by a Micron Subsidiary, and whereby
such joint venture entity is subject to one or more joint venture agreements by
and among the joint venture entity, Micron, and at least one of the other such
Third Party(ies) setting forth the ongoing governance and operating
relationships regarding such joint venture entity.
1.61 “Micron Joint Venture” means any entity owned by Micron or by a Subsidiary
of Micron, in combination with one or more Micron JV Partners.
1.62 “Micron Patents” means Patents of Micron and Patents of its Subsidiaries.
1.63 “Micron Product” means any product Sold by Micron or by a Micron Subsidiary
under a Micron Trademark, and for which Micron or any of its Subsidiaries
either:
(a)
owns or co-owns the entire design of such product and are free to set the price
and other terms with respect to such product and not subject to limitation on
how it may use and exploit such design except for field of use limitations
agreed at arms-length with one or more JV Partners; or,

(b)
owns, or co-owns, only a portion of the entire design of such product with no
limitations on how it may use and exploit such portion and where, with respect
to the remaining portion(s) of such design, (i) Micron or any of its
Subsidiaries has a license from the entity or entities that own(s) such
remaining portion(s) of the design to (A) make (and/or have made) such remaining
portion(s) as embodied in such product and (B) Sell such made (or have made)
remaining portion(s) as embodied in such product without restriction as to whom
Micron and/or its Subsidiaries may Sell such remaining portion(s) as embodied in
such product and (ii) Micron and/or its Subsidiaries are free to set the price
and other terms with respect to such remaining portion(s) as embodied in such
product; or,

(c)
has a license from the entity or entities that own(s) the entire design of such
product to (i) make (and/or have made) such product and (ii) Sell such made (or
have made) product without restriction as to whom Micron and/or its Subsidiaries
may Sell such product and Micron and/or its Subsidiaries are free to set the
price and other terms with respect to such product.

[***]
1.64 “Micron Trademark” means a trademark, trade name, logo or other indicia of
origin of Micron or Micron Subsidiaries.
1.65 “Net Sales” means, for a given Quarter and for one or more given products,
the gross amount received in such Quarter from Third Parties by Micron and/or by
one or more of its Subsidiaries for the Sale of such products anywhere in the
world by Micron and/or its Subsidiaries, less (a) amounts credited in such
Quarter for returns of such products by Third Parties to Micron and (b)
insurance, handling, duty, freight and taxes where such items are separately
invoiced to and paid for by a Third Party. Where a product is transferred by
Micron through one or more Subsidiaries for Sale to a Third Party, Net Sales
shall be calculated only on the Sale to such Third Party, except as otherwise
provided herein.
1.66 “New Subsidiaries” has the meaning assigned to it in Section 4.1.
1.67 “Patents” means, with respect to an identified entity, patents and utility
models and applications therefor, including,

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




without limitation, all continuations, continuations-in-part and divisionals
thereof, in all countries of the world that now or hereafter are (a) owned or
controlled by such entity and/or one or more of its Subsidiaries and/or (b)
otherwise licensable by such entity and/or one or more of its Subsidiaries, in
each case of (a) and (b) where such entity and/or one or more of its
Subsidiaries have the right to grant the licenses, sublicenses or other rights
and covenants of the scope granted herein.
1.68 “Qualified Product Line” means a portion of a business transferred by a
Third Party to a Party in an Acquisition, [***]
1.69 “Quarter” shall mean each successive period of three consecutive calendar
months (the first of which begins on the Effective Date).
1.70 “Quarterly Payment” has the meaning ascribed to such term in Section
5.1(b).
1.71 “Quarterly Payment Cap” has the meaning assigned to it in Section 5.1(b).
1.72 “Quarterly Payment Cap Increase” has the meaning assigned to it in Section
5.2(a).
1.73 “RAM Flash Memory” means a Memory IC that (a) stores bits of data in memory
cells by storing charges within a transistor, (b) is capable of retaining, for
more than 10 seconds, data stored in such memory cells when they cease to
receive electrical power, (c) has an Interface which is capable of transferring
data in a synchronous fashion relative to both the rising and falling edges of a
timing signal, such as a clock or strobe, and (d) has an Interface over which
commands, operation codes, and addresses are transferred primarily by one or
more buses that are separate from the data bus.
1.74 “Rambus Applicable Patent Claims” are defined and determined separately for
each specific product. For each such product, a Rambus Applicable Patent Claim
means each claim of a Rambus Patent that, absent a license, is [***] infringed
by the making (including having made), use, Sale, offer for Sale or importation
of such product, in each case, on a stand-alone basis and not in combination
with any other circuits, products or components.
1.75 “Rambus Leadership Product” means (a) any Design of RDRAM®, XDRTM, XDRTM2
and/or Mobile XDRTM, (b) any other Design that implements a Rambus Proprietary
Specification, and (c) any Rambus Proprietary Specification, including, without
limitation, the Technical Specifications for RDRAM®, XDRTM, XDRTM2 and/or Mobile
XDRTM. For clarity, the term “Rambus Leadership Product” specifically excludes
any physical embodiment of such Design, including any Integrated Circuit or
device.
1.76 “Rambus Patents” means Patents of Rambus and its Subsidiaries, in each case
other than the CRI Patents.
1.77 “Rambus Proprietary Specification” means any Technical Specification that
is first designed and developed (as demonstrated by customary means, including,
but not limited to, engineering notebooks) by, or on behalf of, Rambus or any of
its Subsidiaries, over which Rambus and/or any of its Subsidiaries has exclusive
control and that neither Rambus nor any of its Subsidiaries has voluntarily (a)
disclosed except under a confidentiality or non-disclosure agreement or (b)
proposed or disclosed to any standards setting organization. In addition to the
foregoing sentence, Rambus Proprietary Specification also includes any Technical
Specification exclusively acquired by Rambus from a Third Party where such
Technical Specification would otherwise meet the definition of a Rambus
Proprietary Specification had Rambus, and not the relevant Third Party, been the
original developer and owner of such Technical Specification. Notwithstanding
the above, a Technical Specification developed independently of Rambus by or on
behalf of Micron, by an Industry Standards Setting Body, or by one or more Third
Parties, shall not be deemed to be a Rambus Proprietary Specification, even if
it describes similar or identical functions. A Technical Specification shall not
be deemed to be developed independently of Rambus for purposes of the preceding
sentence to the extent such Technical Specification, or any portion thereof, was
developed or derived based on information (i) which Micron, such Industry
Standards Setting Body, or such one or more Third Parties received in confidence
from Rambus and with respect to which Micron, any of its Subsidiaries, such
Industry Standards Setting Body, or such one or more Third Parties, is bound by
an obligation of confidentiality or non-use to Rambus; (ii) obtained from any
other Third Party in violation of such Third Party’s obligation of
confidentiality or non-use to Rambus; or (iii) obtained by Micron, any of its
Subsidiaries or any other Third Party based on reverse engineering of any
product that instantiates a Rambus Proprietary Specification.

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




1.78 “Related Parties” means two or more entities (a) who are Affiliates of one
another or (b) who, through contract, arrangement or agreement, are bound or
have otherwise agreed to exercise their aggregate beneficial ownership, rights
and/or contractual power under any of the circumstances as described under
Section 1.7 with respect to any subject entity in order to Control such subject
entity.
1.79 “Released Design” means each Design subject to the releases as provided for
under Section 3.2 of the Settlement Agreement.
1.80 “Released Product” means each product subject to the releases as provided
for under Section 3.1 of the Settlement Agreement.
1.81 “Resistive RAM” means a Memory IC that is capable of storing bits of data
in memory cells by changing the resistance of a storage element, other than a
transistor, and is capable of retaining, for more than 10 seconds, data stored
in such memory cells when they cease to receive electrical power. Resistive RAM
shall not include RAM Flash Memory or DRAM.
1.82 “RLDRAM” means each reduced-latency DRAM that is incapable of communicating
with any DDR4 DRAM, LPDDR3 DRAM, LPDDR4 DRAM, Wide I/O 2.X DRAM, Wide I/O Mobile
DRAM, Hybrid Memory Cube 1.X DRAM, Hybrid Memory Cube 2.X DRAM, and/or any other
DRAM and that (a) is configured to support a read/write addressing mode that
does not distinguish row and column addresses, (b) is configured to use a
simplified command set that omits activate/precharge commands, and (c) is not
Sold or specified as being capable of operating at a data transfer rate
exceeding [***].
1.83 “SDR DRAM” means each single data rate DRAM that (a) implements the minimum
set of features, parameters, and protocols defined or recommended in any
Technical Specification published by JEDEC as of the Effective Date, as well as
any JEDEC Minor Updates thereto, for SDR DRAM, (b) is solely capable of
communicating with any other Integrated Circuit in accordance with substantially
all of the mandatory requirements in such Technical Specification, and (c) is
not Sold or specified as being capable of operating (i) at a data transfer rate
exceeding [***] or (ii) with data bit width other than x4, x8, x16 and/or x32.
1.84 “Sell” (including “Sale” and “Sold” and other forms) means to sell, lease,
or otherwise transfer or dispose of a product, by a Party to a Third Party or by
a Subsidiary of a Party to a Third Party.
1.85 “SerDes IC” means any Integrated Circuit having circuitry integrated
thereon or contained therein that is configured to (a) de-serialize data
received by such Integrated Circuit from a different Integrated Circuit and/or
(b) serialize data originating on such Integrated Circuit prior to transmitting
such data to a different Integrated Circuit. Notwithstanding the foregoing, any
Memory IC shall be deemed not to be a SerDes IC.
1.86 “Settlement Agreement” has the meaning assigned in the recitals to this
Agreement.
1.87 “Subsequent Paid-Up Product” means:
(a) for the Initial Term-Product License Period, [***]; and,
(b) for each Term-Product License Renewal Period, [***].
Notwithstanding the foregoing, any product that constitutes a Rambus Leadership
Product shall be deemed not to be a Subsequent Paid-Up Product.
1.88 “Subsequent Paid-Up Product License” means the rights and licenses granted
pursuant to Section 2.1(c).
1.89 “Subsequent Term-Product License Renewal Period” has the meaning assigned
to it in Section 7.1(d).
1.90 “Subsidiary” means, with respect to an identified entity, any entity
Controlled by such identified entity, but only for so long as such Control
exists.
1.91 “Technical Specification” means a final specification for an optical, RF,
electrical, mechanical or software product that describes substantially all of
the characteristics of such product necessary for such product to operate. As an
example, the written description of an electrical interface (including timing
and signaling parameters and characteristics) for a data bus connecting two (2)
Integrated Circuits would meet the definition of a Technical Specification,
provided that such interface specified all of the signals necessary for such
data bus to function.

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




1.92 “Term Product” means each Micron Product that is either an Integrated
Circuit (including each Micron Product that is a Memory IC) or a Component
(including each Micron Product that is a Memory Module), but that is neither an
Initial Paid-Up Product nor a Subsequent Paid-Up Product. Notwithstanding the
foregoing sentence, any product that constitutes a Rambus Leadership Product
shall be deemed not to be a Term Product.
1.93 “Term-Product License” means the rights and licenses granted under Section
2.1(a).
1.94 “Term-Product License Renewal Period” means, generically, the Initial
Term-Product License Renewal Period and each Subsequent Term-Product License
Renewal Period.
1.95 “Third Party” means with respect to a specified Party, or any Subsidiary of
such specified Party, any entity that is not the specified Party or a Subsidiary
of such specified Party.
1.96 “Ultimate Parent” means with respect to an identified entity, any entity
that Controls such identified entity and where such Controlling entity is not
under the Control of any other entity.
1.97 “[***] Acquisition Products” has the meaning assigned to it in Section
5.2(a)(ii).
1.98 “Wide I/O Mobile DRAM” means each single data rate DRAM that (a)
substantially implements the minimum set of features, parameters, and protocols
defined in any Technical Specification published by JEDEC as of the Effective
Date, as well as any JEDEC Minor Updates thereto, for WIDE I/O SINGLE DATA RATE
(WIDE I/O SDR), (b) contains features enabling communication with any other
Integrated Circuit in accordance with substantially all of the mandatory
requirements in such Technical Specification, and (c) is not Sold or specified
as being capable of operating at a data transfer rate exceeding [***].
1.99 “Wide I/O 2.X DRAM” means each single data rate DRAM that (a) substantially
implements the minimum set of features, parameters, and protocols defined in any
Technical Specification published by JEDEC as of the Effective Date, as well as
any JEDEC Minor Updates thereto, for WIDE I/O DOUBLE DATA RATE (WIDE I/O
DDR-TBC), (b) contains features enabling communication with any other Integrated
Circuit in accordance with substantially all of the mandatory requirements in
such Technical Specification, and (c) is not Sold or specified as being capable
of operating at a data transfer rate exceeding [***].
2. Grant of Rights
2.1 License to Micron.
(a)
Term-Product License. Subject to the terms and conditions of this Agreement,
Rambus, on behalf of itself and its Subsidiaries, hereby grants to Micron and,
subject to Section 5.2 below, its Subsidiaries, for each product that falls
within the definition of a Term Product, a non-exclusive, non-transferable,
worldwide license, without the right to sublicense, solely under the Rambus
Applicable Patent Claims applicable to such Term Product, to make (including
have made), use, Sell, offer for Sale, transfer from Micron and its Subsidiaries
to their Affiliates, and import such Term Product until the expiration or
termination of this license pursuant to Section 7.1(a) below, provided that such
license:

(i) is expressly conditioned upon Rambus’ receipt of the Initial Payment in
accordance with Section 6.2 below or during the cure period set forth in Section
7.2 below; and,
(ii) shall be renewable in accordance with Section 7.1(d) below.
(b)
Initial Paid-Up Product License. Subject to the terms and conditions of this
Agreement, Rambus, on behalf of itself and its Subsidiaries, hereby grants to
Micron and, subject to Section 5.2 below, its Subsidiaries, for each product
that falls within the definition of an Initial Paid-Up Product, a non-exclusive,
non-transferable, worldwide license, without the right to sublicense, solely
under the Rambus Applicable Patent Claims applicable to such Initial Paid-Up
Product, to make (including have made), use, Sell, offer for Sale, transfer from
Micron and its Subsidiaries to their Affiliates, and import such Initial Paid-Up
Product until the termination of this license pursuant to Section 7.1(b) below,
provided that such license, is expressly conditioned upon Rambus’ receipt, in
accordance with Section 6.2 below or during the cure period set forth in Section
7.2 below, of (i) the Initial Payment and (ii) each Quarterly Payment that
becomes due on or before the Expiration Date.

(c)
Subsequent Paid-Up Product License. Subject to the terms and conditions of this
Agreement, Rambus, on behalf


________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




of itself and its Subsidiaries, hereby grants to Micron and, subject to Section
5.2 below, its Subsidiaries, for each product that falls within the definition
of a Subsequent Paid-Up Product, a non-exclusive, non-transferable, worldwide
license, without the right to sublicense, solely under the Rambus Applicable
Patent Claims applicable to such Subsequent Paid-Up Product, to make (including
have made), use, Sell, offer for Sale, transfer from Micron and its Subsidiaries
to their Affiliates, and import such Subsequent Paid-Up Product until the
expiration or termination of this license pursuant to Section 7.1(c), provided
that such license, in its entirety and with respect to such Subsequent Paid-Up
Product, is expressly conditioned upon Rambus’ receipt, in accordance with
Section 6.2 below or during the cure period set forth in Section 7.2 below, of
(i) the Initial Payment and (ii) each Quarterly Payment that becomes due on or
before the date of the expiration of the Term-Product License Renewal Period
that immediately follows the Qualifying Term-Product License Renewal Period for
such Subsequent Paid-Up Product.
2.2 License to Rambus. Subject to the terms and conditions of this Agreement,
Micron, on behalf of itself and its Subsidiaries, hereby grants to Rambus and
its Subsidiaries a non-exclusive, non-transferable, worldwide license, without
the right to sublicense, solely under the associated Micron Applicable Patent
Claims to make (including have made), use, Sell, offer for Sale and import
Rambus Leadership Products during the Initial Term-Product License Period and
each Term-Product License Renewal Period (if any).
2.3 Obligations When Transferring Patents. Each Party agrees that it shall take
all actions reasonably necessary to ensure that any Third Party to whom any
Patents containing one or more claims that are licensed hereunder are
transferred, assigned or exclusively licensed or any right to enforce is granted
(including any successor or assignee in interest thereto) is bound in writing to
all covenants, licenses and other rights granted hereunder with respect to such
transferred, assigned or exclusively licensed Patents.
2.4 Previously Divested Rambus Patents].
(a)
Rambus, on behalf of itself and its Subsidiaries, represents and warrants that
Exhibit A sets forth all patents and patent applications that have been
assigned, between [***] and the Effective Date, to one or more Third Parties by
Rambus and its Subsidiaries.

(b)
Rambus, on behalf of itself and its Subsidiaries, represents and warrants that:

(i) [***]; and,
(ii) such assignment is subject to the following covenant:
(A) [***]; and,
(B) [***]
[***]
2.5 CRI Representation [***]. Rambus represents and warrants that, to the best
of its knowledge, Micron does not currently infringe or otherwise need a license
under those Patents of CRI that have an effective filing date earlier than the
Effective Date. [***]
2.6 No Implied or Other Rights and Licenses.
(a)
The rights and licenses granted herein apply solely to those products and
activities expressly provided for under this Agreement. Nothing in this
Agreement shall be deemed to, and shall not be construed to, constitute any
release, forbearance, forfeiture or other waiver of any rights of either Party
or their respective Subsidiaries to enforce any of their respective intellectual
property rights with respect to any activities undertaken by the other Party,
its Subsidiaries, and/or any other Third Party to the extent not expressly
granted or made hereunder.

(b)
Except as expressly provided for under this Agreement, no authorization,
release, license, covenant or other right is granted or made, by implication,
estoppel, acquiescence or otherwise under this Agreement, to either Party, its
respective Subsidiaries, and/or any other Third Party under any patents, utility
models, patent or utility model claims, or other intellectual property rights
now or hereafter owned or controlled by either Party or their respective
Subsidiaries.


________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(c)
Except as expressly provided for under this Agreement, none of the terms of this
Agreement shall be deemed to, and shall not be construed to, constitute, whether
by implication, estoppel, acquiescence or otherwise, (i) an authorization by
either Party, its Subsidiaries, and/or any Third Party to Sell, offer for Sale
and/or import any product (A) in or for combination with any other element
(including, but not limited to any function or feature), product or
instrumentality; or (B) unconditionally for use in or for combination with any
other element (including, but not limited to any function or feature), product
or instrumentality or (ii) a waiver by either Party or its Subsidiaries of any
liability for infringement based on the other Party’s, its respective
Subsidiaries, and/or any other Third Party’s making, use, Sale, offer for Sale
and/or import of any product in combination with any other element (including,
but not limited to, any function or feature), product or instrumentality.

3. [***] and Covenants
3.1 Rambus [***] and Covenants.
(a)
[***]. Provided that and for so long as Micron and its Subsidiaries are not in
breach of either this Agreement or the Settlement Agreement, and subject to
Sections 3.4, 3.5, and 3.6 below, Rambus, for itself and on behalf of its
Subsidiaries, agrees that [***].

(b)
[***]. Provided that and for so long as Micron and its Subsidiaries are not in
breach of either this Agreement or the Settlement Agreement, and subject to
Sections 3.4, 3.5, and 3.6 below, Rambus, for itself and on behalf of its
Subsidiaries, agrees that, [***].

(c)
Covenants [***].

(i) Components. Provided that and for so long as Micron and its Subsidiaries are
not in breach of either this Agreement or the Settlement Agreement and subject
to subsection (iii) below and Sections 3.4, 3.5, and 3.6 below, Rambus, on
behalf of itself and its Subsidiaries, covenants, that [***].
(ii) [***]. Provided that and for so long as Micron and its Subsidiaries are not
in breach of either this Agreement or the Settlement Agreement and subject to
subsection (iii) below and Sections 3.4, 3.5, and 3.6 below, Rambus, on behalf
of itself and its Subsidiaries, covenants that [***].
(iii) Conditions on Covenants. The foregoing covenants are personal and cannot
be assigned, transferred or delegated to any Third Party (except as otherwise
set forth in Section 9.5 below). For the avoidance of doubt, the foregoing
covenants are not and shall not be construed to be (A) an authorization by
Rambus for any Third Party, including any Third Party customers of Micron or of
any of its Subsidiaries, [***], (B) a covenant by Rambus that [***].
(d)
Benefits Not Transferable. The benefits under Sections 3.1(a), 3.1(b), and
3.1(b) above are personal and cannot be assigned, transferred, or delegated by
Micron to any Third Party.

3.2 Micron [***].
(a)
Designs and Released Designs. Provided that Rambus and its Subsidiaries are not
in breach of either this Agreement or the Settlement Agreement, and subject to
Sections 3.4, 3.5, and 3.6 below, Micron, for itself and on behalf of its
Subsidiaries, agrees that [***].

(b)
Other Rambus Designs. Provided that Rambus and its Subsidiaries are not in
breach of either this Agreement or the Settlement Agreement, and subject to
Sections 3.4, 3.5, and 3.6 below, Micron, for itself and on behalf of its
Subsidiaries, agrees that, [***].

(c)
Benefits Not Transferable. The benefits under Sections 3.2(a) and 3.2(b) above
are personal and cannot be assigned, transferred, or delegated by Rambus to any
Third Party.

3.3 No Waiver of Liability. Rambus and Micron each agrees that Sections 3.1 and
3.2 above do not grant, and shall not be construed, argued, or relied upon as
granting (a) any license, covenant [***] or the like under any Patent of the
other Party (by implication, estoppel or otherwise) or (b) any release or waiver
with respect to any liability, damages or claims for infringement of any Patent
of the other Party. Furthermore, each Party, on behalf of itself and its
Subsidiaries, hereby irrevocably [***], all applicable statutes of limitations
shall be tolled upon the Effective Date and shall remain tolled until the
expiration or termination of the Term-Product License. Nothing in this Section
3.3

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




shall operate to impact or limit the application of 35 U.S.C. § 287.
3.4 Notice of [***]. Notwithstanding the [***] as described above, either Party
shall be free during the Initial Term-Product License Period and each
Term-Product License Renewal Period (if any) to put the other Party on notice or
otherwise engage in discussions regarding any [***].
3.5 Patent [***]. A Party (and its Subsidiaries) is [***].
3.6 [***]. Nothing in this Agreement or in the Settlement Agreement shall
preclude either Party, during the Initial Term-Product License Period and each
Term-Product License Renewal Period (if any), [***].
4. Subsidiaries
4.1 Subsidiaries. Subject to the terms and conditions of this Agreement
(including Sections 4.3 and 5.2 below), the Parties intend that this Agreement,
and the licenses and benefits granted herein, shall extend to all of each
Party’s Subsidiaries. The Parties agree that, to the extent they are not already
bound, each Party shall ensure that all of its Subsidiaries (including, without
limitation, all entities that become Subsidiaries after the Effective Date (“New
Subsidiaries”)) are bound by the terms of this Agreement. Without limiting the
foregoing:
(a)
Each Party shall ensure that the Patents of each New Subsidiary are included
within the definition of the applicable Party’s Patents; and,

(b)
Each Party shall ensure that each New Subsidiary is bound as applicable, by this
Agreement.

4.2 Former Subsidiaries. All rights and licenses granted and covenants made to
any Subsidiary of either Party shall immediately and automatically terminate
upon a Party ceasing to Control such entity (“Former Subsidiary”). However, if a
Subsidiary of a Party that holds any Patent that is subject to the rights,
licenses and covenants granted hereunder becomes a Former Subsidiary, such
rights, licenses and covenants granted by such Former Subsidiary (including
every successor entity in interest to any such Patents) shall continue in
accordance with the terms of this Agreement after such entity becomes a Former
Subsidiary.
4.3 No Release. The releases granted and covenants made under the Settlement
Agreement shall not apply to any Acquired Business of Micron.
4.4 Prior Agreements.
(a)
Rambus agrees that the Elpida Technology License Agreement and the Elpida XDR
License Agreement are each hereby amended such that, from and after the
Effective Date, Elpida will be licensed (i) to sell Direct Rambus DRAMs and
Direct Rambus Multichip Modules to Micron, as a Semiconductor Company, for
resale as an integrated circuit, in the case of Direct Rambus DRAMs, or Direct
Rambus Multichip Module, and (ii) to make, use and sell Yellowstone Rambus
DRAMs, alone or incorporated into Yellowstone Rambus Multichip Modules,
Yellowstone Rambus Boards, and Yellowstone Rambus Systems to Micron as a
Semiconductor Company, for resale by Micron to Third Parties, where the meaning
of each of the foregoing capitalized terms has the meaning ascribed to in the
Elpida Technology License Agreement or the Elpida XDR License Agreement, as the
case may be.

(b)
The Elpida Patent License Agreement shall be deemed to have terminated on
September 30, 2013 and, for the avoidance of doubt, Elpida shall be licensed
hereunder as a Subsidiary of Micron. Notwithstanding Section 7.6 (Survival) of
the Elpida Patent License Agreement, the following provisions of the Elpida
Patent License Agreement are hereby terminated and shall not survive this
termination: Section 5.2 (Quarterly License Payment), Section 6 (Payments), and
Section 9.1 (DRAM Revenue).

(c)
The Semiconductor Technology License Agreement entered into by and between
Rambus and Micron, effective March 24, 1997 shall be deemed to have terminated
on the Effective Date, if and to the extent such agreement is still in place and
effective as of the Effective Date.

5. Consideration
5.1 Payments.
(a)
Initial and Fixed 28th Quarterly Payments.


________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(i) Micron shall pay to Rambus five-million five-hundred and thirty-three
thousand and three-hundred and thirty-four United States Dollars (US
$5,533,334.00; the “Initial Payment”).
(ii) In lieu of a Quarterly Payment based on Net Sales that occur within the
twenty-eighth (28th) Quarter of the Initial Term-Product License Period, Micron
shall pay to Rambus for such Quarter the fixed amount of four-million
four-hundred and sixty-six thousand and six-hundred and sixty-six United States
Dollars (US $4,466,666.00; the “Fixed 28th Quarterly Payment”).
(b)
Quarterly Payments. Subject to Section 5.3 below, Micron shall pay to Rambus:

(i) an amount equal to six-tenths of a percent (0.6%) of the Net Sales that
Micron and each of its Subsidiaries received during the first twenty-seven (27)
Quarters that occur within the Initial Term-Product License Period for the Sale
worldwide of (A) DRAMs, (B) DRAM Controllers, (C) SerDes ICs, (D) Resistive
RAMs, and (E) RAM Flash Memories;
(ii) an amount equal to six-tenths of a percent (0.6%) of the Net Sales that
Micron and each of its Subsidiaries received during each Quarter that occurs
within the Initial Term-Product License Renewal Period (if any) for the Sale
worldwide of (A) DRAMs, (B) DRAM Controllers, (C) SerDes ICs, (D) Resistive
RAMs, and (E) RAM Flash Memories, in each case of (A) through (E), excluding the
Sale of each Initial Paid-Up Product; and,
(iii) an amount equal to six-tenths of a percent (0.6%) of the Net Sales that
Micron and each of its Subsidiaries received during each Quarter that occurs
within each Subsequent Term-Product License Renewal Period (if any) for the Sale
worldwide of (A) DRAMs, (B) DRAM Controllers, (C) SerDes ICs, (D) Resistive
RAMs, and (E) RAM Flash Memories, in each case of (A) through (E), excluding the
Sale of (I) each Initial Paid-Up Product and (II) each Subsequent Paid-Up
Product for which the Qualifying Term-Product License Renewal Period preceded
such Subsequent Term-Product License Renewal Period (each such amount associated
with the Sales for a given Quarter set forth in (i) through (iii), a “Quarterly
Payment”);
provided that:
(A) each given Quarterly Payment shall not exceed an amount of ten-million
United States Dollars (US $10,000,000), as such ten-million dollar amount may be
increased by one or more Quarterly Payment Cap Increases in accordance with
Section 5.2(a) below (such ten-million dollar amount limit, as it may be
increased by one or more Quarterly Payment Cap Increases in accordance with
Section 5.2(a) below, the “Quarterly Payment Cap”); and,
(B) the cumulative amount of any four consecutive Quarterly Payments shall not
exceed the greater of (I) forty-million United States Dollars (US $40,000,000)
or (II) the sum of the four Quarterly Payment Caps (as one or more may have been
increased by one or more Quarterly Payment Cap Increases in accordance with
Section 5.2(a) below) associated with each Quarter of such four consecutive
Quarterly Payments, provided that if any Quarterly Payment would have, absent
the Quarterly Payment Cap, exceeded the Quarterly Payment Cap, the amount in
excess of the Quarterly Payment Cap that would have otherwise been due shall be
added to each subsequent Quarterly Payment that is less than the Quarterly
Payment Cap (as if such excess was attributable to Sales that had occurred in
the Quarter associated with such subsequent Quarterly Payment).
5.2 Acquired Businesses.
(a)
Acquisition of Business with [***] Products. If (i) Micron or any of its
Subsidiaries completes an Acquisition for which:

(A) [***]; and,
(B) [***]; and,
(ii) [***];
[***] For the avoidance of doubt, [***].
(b)
Acquisition of Business with [***] Products [***] . If Micron or any of its
Subsidiaries completes an Acquisition


________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




for which [***], then:
(i) [***];
(ii) [***]; and,
(iii) [***].
For absence of doubt, [***].
(c)
Acquisition Report and Audit Rights. Within thirty (30) days after the end of
each Quarter (until all Quarterly Payments payable hereunder have been reported
and paid) in which one or more Acquisition Dates occurred, Micron shall notify
Rambus in writing of such event and Micron’s determination of the associated
Quarterly Payment Cap Increase, if any, and provide Rambus with a written
detailed statement (in suitable form) containing all information necessary to
calculate such Quarterly Payment Cap Increase. Each Quarterly Payment Cap
Increase will become effective in the Quarter following the Quarter in which the
associated Acquisition Date occurred. If, for any reason, Rambus disagrees with
Micron’s determination of the associated Quarterly Payment Cap Increase, Rambus
may conduct an audit pursuant to subsection (e) below. If the Parties cannot
reach agreement on the determination of the associated Quarterly Payment Cap
Increase within thirty (30) days following the conclusion of such audit, either
Party may, as its sole and exclusive remedy to resolve such dispute, submit such
dispute to binding arbitration pursuant to the terms of Section 9.1. Unless and
until the Parties resolve such disagreement, none of the rights, licenses and
covenants granted under Section 2.1 shall apply to any activity of any such
Acquired Business (“Audited Acquired Business”).

(d)
[***]

(e)
[***]

(f)
[***]

5.3 Revenue Attributable [***].
5.4 Rates and Collateral Attack.
(a)
Given the worldwide scope of this Agreement, the impracticality of monitoring by
Micron of the movement of Licensed Products through international markets, and
that Rambus will be issued new patents and/or utility models continually in
various countries throughout the Initial Term-Product License Period and the
Term-Product License Renewal Periods (if any) that will be licensed hereunder,
it is agreed and recognized that paying Quarterly Payments based on the
worldwide Sales of certain DRAMs, DRAM Controllers, SerDes ICs, Resistive RAMs,
and RAM Flash Memories at the rates set forth in this Agreement, is fair and
reasonable, representing a balance between the concerns and interests of both
Parties and resulting in a convenience for both Parties.

(b)
The Parties acknowledge that it is essential that their respective obligations
under this Agreement be certain and not subject to collateral attack. 
Accordingly, each Party agrees that it will not seek, through litigation or
otherwise, to adjust the amount of payments required under this Agreement, or to
avoid, defer or modify their respective obligations hereunder, and that Micron
shall  make the full amount of such payments regardless of whether any of the
Rambus Patents is determined not to be infringed by any particular Licensed
Product, or whether any court, patent office or other governmental  agency
determines any Rambus Patent to be invalid or unenforceable in any
reexamination, action or other proceeding, provided that the foregoing shall not
prevent the Parties from seeking enforcement of the terms or conditions of the
this Agreement or taking any action expressly contemplated by this Agreement.

6. Reports; Payments; Records and Audits
6.1 Reports. Within thirty (30) days after the end of each Quarter and until all
Quarterly Payments payable hereunder have been reported and paid, Micron shall
furnish to Rambus a statement, in a form acceptable to Rambus, that shows:
(a)
the total revenue and Net Sales, each in United States Dollars, that Micron and
each of its Subsidiaries invoiced or otherwise charged during such Quarter for
the Sale worldwide of DRAMs, DRAM Controllers, SerDes ICs,


________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Resistive RAMs, and RAM Flash Memories (excluding Initial Paid-Up Products and
Subsequent Paid-Up Products to the extent that they are so excluded under
Section 5.1(b) above), provided that if no such revenue and/or Net Sales were
invoiced or otherwise charged during such Quarter, that fact shall be shown on
such statement;
(b)
an itemized accounting of the number of DRAMs, DRAM Controllers, SerDes ICs,
Resistive RAMs, and RAM Flash Memories (excluding Initial Paid-Up Products and
Subsequent Paid-Up Products to the extent that they are so excluded under
Section 5.1(b) above) Sold worldwide during such Quarter by Micron and each of
its Subsidiaries; and,

(c)
an itemized accounting (by associated customer and associated Technical
Specification) of the number of Custom Memory ICs Sold worldwide during such
Quarter by Micron and each of its Subsidiaries and the total revenue and Net
Sales, each itemized (by associated customer and associated Technical
Specification) and in United States Dollars, that Micron and each of its
Subsidiaries invoiced or otherwise charged during such Quarter for the Sale
worldwide of each such Custom Memory IC (excluding Initial Paid-Up Products and
Subsequent Paid-Up Products to the extent that they are so excluded under
Section 5.1(b) above), provided that if no such revenue and/or Net Sales were
invoiced or otherwise charged during such Quarter, that fact shall be shown on
such statement;

(d)
the associated Quarterly Payment payable thereon (each such itemized statement,
a “Quarterly Itemized Sales Report”).

6.2 Payments.
(a) Micron shall, by electronic transfer, pay to Rambus the Initial Payment by
the earlier of (i) the tenth (10th) day immediately following the date of the
later signature below or (ii) December 31, 2013. The Initial Payment paid under
this Agreement shall not be, in whole or part, refundable, cancellable or
subject to any credit against any amounts, including future Quarterly Payments,
that are owed under this Agreement, provided that, in the case of a material
breach of this Agreement by Rambus, Micron may seek monetary compensation for
damages arising from such breach.
(b) Within thirty (30) days after the end of each Quarter, Micron shall pay to
Rambus by electronic transfer, as applicable, the Quarterly Payment or the Fixed
28th Quarterly Payment payable hereunder for such Quarter. No Quarterly Payment,
in whole or part, paid under this Agreement shall be refundable, cancellable or
subject to any credit against any amounts, including future Quarterly Payments,
that are owed under this Agreement, provided that, in the case of a material
breach of this Agreement by Rambus, Micron may seek monetary compensation for
damages arising from such breach.
(c) Each such electronic transfer shall be made in United States Dollars either
directly to or via the Federal Reserve Bank of San Francisco for credit to the
following account or another designated in writing by Rambus:
Rambus Inc.
[***]


6.3 Records and Audits. With respect to the Quarterly Payments set forth herein,
Micron shall keep complete and accurate records. These records shall be retained
for a period of at least five (5) years following the date of each corresponding
payment, notwithstanding the termination of this Agreement. Except with respect
to Quarters in which Micron’s Quarterly Payment equaled or exceeded the
Quarterly Payment Cap, Rambus, through its designated independent accounting or
licensing audit firm, shall have the right, upon thirty (30) days’ prior written
notice, to initiate an examination and audit, not more than [***], and during
normal business hours, of all such records and such other records and accounts
as may contain, under recognized accounting practices, information bearing upon
the amount of Quarterly Payments payable to Rambus under this Agreement. In
addition to the results of any such audit, the auditor shall be permitted to
disclose to Rambus the progress of the audit and may identify to Rambus any
materials required, but not furnished, to complete the audit. Micron shall
provide all reasonable access to such applicable information in both electronic
and tangible form. Micron shall promptly make Rambus whole for any

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




underpayments of the Quarterly Payments that are disclosed by such examination
or audit. To the extent that any underpayments revealed by such audit exceed
[***] percent ([***]%) of the total Quarterly Payments due for the period under
audit, then Micron shall also [***].
6.4 Currency and Late Payments. All payments to Rambus hereunder shall be in
United States Dollars. Late payments hereunder shall be subject to interest at
the one-year United States Government Treasury Constant Maturity Rate, as
published by the Federal Reserve (www.federalreserve.gov) on the date the amount
payable was due, plus five percent (5%) (or the maximum interest rate allowed by
applicable law, if lower).The amount of interest shall be calculated from the
payment due date to the date of electronic transfer.
6.5 No Escrow. Payment of amounts due under this Agreement to any person, firm
or entity, other than Rambus, including, without limitation, any escrow fund or
escrow agent, unless agreed to by Rambus or ordered by any court or government
agency of competent jurisdiction or arbitration panel, shall constitute a
material breach of this Agreement. Any payment once made by Micron to Rambus
shall not be refunded or refundable to Micron for any reason, provided that, in
the case of a material breach of this Agreement by Rambus, Micron may seek
monetary compensation for damages arising from such breach.
7. Term and Termination of Licenses and Agreement
7.1 Term and Renewal of Licenses.
(a)
Term-Product License. The Term-Product License shall, unless earlier terminated
in accordance with Section 7.1(e) below, continue in full force and effect
until:

(i) the Expiration Date if Micron fails to renew the Term-Product License for
the Initial Term-Product License Renewal Period in accordance with Section
7.1(d) below; or,
(ii) the expiration of any Term-Product License Renewal Period (if any) in which
Micron fails to further renew the Term-Product License in accordance with
Section 7.1(d) below.
For avoidance of doubt, the Term-Product License shall automatically be rendered
null, void, and without effect as if never granted if Micron breaches this
Agreement by failing to pay Rambus the Initial Payment in a timely manner and
fails to cure such failure in accordance with Section 7.2 below.
(b)
Initial Paid-Up Product License. The Initial Paid-Up Product License shall,
continue in full force and effect unless and until terminated in accordance with
Section 7.1(e). For avoidance of doubt, the Initial Paid-Up Product License
shall automatically be rendered null, void, and without effect as if never
granted if Micron breaches this Agreement by failing to pay Rambus (A) the
Initial Payment in a timely manner and (B) each Quarterly Payment that becomes
due on or before the Expiration Date in a timely manner and fails to cure such
failure in accordance with Section 7.2 below.

(c)
Subsequent Paid-Up Product License. The Subsequent Paid-Up Product License
shall, with respect to each given Subsequent Paid-Up Product qualifying as such
under Section 1.87(a), unless earlier terminated in accordance with Section
7.1(e) below, continue in full force and effect until the date of the expiration
of the Initial Term-Product License Period, if Micron fails to renew the
Term-Product License for the Initial Term-Product License Renewal Period in
accordance with Section 7.1(d) below, and in perpetuity following the date of
the expiration of the Initial Term-Product License Renewal Period, if Micron
renews the Term-Product License for the Initial Term-Product License Renewal
Period in accordance with Section 7.1(d) and Micron has satisfied all of its
payment obligations set forth in this Agreement during such Initial Term-Product
License Renewal Period. The Subsequent Paid-Up Product License shall, with
respect to each given Subsequent Paid-Up Product qualifying as such under
Section 1.87(b), unless earlier terminated in accordance with Section 7.1(e),
below, continue in full force and effect until:

(i) the date of the expiration of the Qualifying Term-Product License Renewal
Period for such Subsequent Paid-Up Product, if Micron fails to renew the
Term-Product License for an immediately following Term-Product License Renewal
Period in accordance with Section 7.1(d) below; or,
(ii) in perpetuity, following the date of the expiration of the Term-Product
License Renewal Period immediately

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




following the Qualifying Term-Product License Renewal Period for such Subsequent
Paid-Up Product, if Micron renews the Term-Product License for such an
immediately following Term-Product License Renewal Period in accordance with
Section 7.1(d) below.
For avoidance of doubt, the Subsequent Paid-Up Product License for Subsequent
Paid-Up Products shall automatically be rendered null, void, and without effect
as if never granted if Micron breaches this Agreement by failing to pay Rambus
the Initial Payment in accordance with Section 6.2 below and fails to cure such
failure in accordance with Section 7.2 below, and each Quarterly Payment that
becomes due on or before the date of the expiration of the Initial Term-Product
License Renewal Period (if any) in accordance with Section 6.2 and fails to cure
such failure in accordance with Section 7.2 below.
(d)
Term-Product License Renewal. Micron shall have the option to:

(i) renew the Term-Product License for a single three-year renewal term upon the
expiration of the Initial Term-Product License Period, in accordance with its
terms, on the Expiration Date (such renewal term, the “Initial Term-Product
License Renewal Period”); and,
(ii) upon the expiration of the Initial Term-Product License Renewal Period in
accordance with its terms, successively renew the Term-Product License for
additional five-year terms (each such five-year period in which the Term-Product
License has been renewed by Micron in accordance with this subsection (ii), a
“Subsequent Term-Product License Renewal Period”),
provided that, in each case of (i) and (ii), Micron delivers to Rambus, no later
than ninety (90) days prior to, as applicable, the Expiration Date, the
expiration date of the Initial Term-Product License Renewal Period (if any), or
the then-current Subsequent Term-Product License Renewal Period (if any), a
written notice of Micron’s election to exercise such option to renew the
Term-Product License for an additional, as applicable, three-year or five-year
term.
(e)
Effect of Termination of Agreement.

(i) Upon any termination of this Agreement that occurs between the Effective
Date and the Expiration Date (inclusive of both dates), the Term-Product
License, the Initial Paid-Up License, and the Subsequent Paid-Up License for
Subsequent Paid-Up Products will each immediately terminate.
(ii) Upon any termination of this Agreement that occurs during the Initial
Term-Product License Renewal Period (if any), the Term-Product License and the
Subsequent Paid-Up License for Subsequent Paid-Up Products will each immediately
terminate.
(iii) Upon any termination of this Agreement that occurs during any Subsequent
Term-Product License Renewal Period (if any), the Term-Product License and the
Subsequent Paid-Up Product License for any Subsequent Paid-Up Product for which
such Subsequent Term-Product License Renewal Period is the Qualifying
Term-Product License Renewal Period will each immediately terminate.
7.2 Material Breach. Rambus may terminate this Agreement upon notice if Micron
materially breaches its payment obligations under this Agreement and does not
correct or cure such breach within ninety (90) days after receiving written
notice complaining thereof. Failure of Micron to pay any payment due and payable
in accordance with the terms of this Agreement shall constitute a material
breach of this Agreement. For the avoidance of doubt, any payments tolled in
accordance with the terms of this Agreement shall not be due and payable during
such tolling period.
7.3 Bankruptcy. Either Party may terminate this Agreement effective upon written
notice to the other Party if the other Party is adjudicated insolvent or
bankrupt at the conclusion of proceedings initiated by a voluntary or
involuntary petition in bankruptcy or any proceeding relating to insolvency, or
composition for the benefit of creditors, and such Party undergoes a Change of
Control during or following the pendency of such proceedings.
7.4 [***].
7.5 Change of Control.
(a)
In General. [***] in the event of [***] Change of Control, Rambus may, in
addition to the rights set forth in


________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Sections 7.2, 7.3, and 7.4 above, terminate this Agreement effective upon
written notice thereof to Micron or the relevant successor or assignee in
interest. Notwithstanding the foregoing, if Rambus receives written notice of
such Change of Control from Micron (or its successor or assignee in interest) no
later than ten (10) business days after such Change of Control, Rambus agrees to
negotiate in good faith with such successor or assignee in interest, for a
period of one hundred and eighty (180) days after receipt of such notice, the
application of this Agreement to such successor’s or assignee’s business
activities prior to terminating this Agreement based on such Change of Control.
Rambus’ failure to terminate this Agreement after a given Change of Control by
Micron (or any successor or assignee in interest) shall not in any way limit
Rambus’ right to exercise these rights for any subsequent Change of Control.
Termination of this Agreement based on a Change of Control shall be deemed to be
effective immediately prior to the effective date of such Change of Control.
(b)
[***]

7.6 Survival. All payment obligations accruing prior to any termination of this
Agreement shall survive any such termination. In addition, the following
sections shall survive and remain in full force and effect after any termination
of this Agreement, but only to extent relevant to rights, obligations, benefits,
or liabilities that had accrued under such sections prior to such termination of
this Agreement: Section 1 (Definitions), Section 2.6 (No Implied or Other Rights
and Licenses), Section 3.3 (No Waiver of Liability), Section 4.1 (Subsidiaries),
Section 4.2 (Former Subsidiaries), Section 4.3 (No Release), Section 5
(Consideration), Section 6 (Reports; Payments; Records and Audits), this
Section 7.6 (Survival), Section 8.2 (Confidentiality), and Section 9
(Miscellaneous).
8. Confidentiality
8.1 Press Release. The Parties intend to issue a press release as set forth in
the Settlement Agreement in the form and as agreed by the Parties.
8.2 Confidentiality. Each Party agrees that only after the announcement
referenced in Section 8.1 above, each Party shall be entitled to disclose the
general nature of this Agreement but that the terms and conditions of this
Agreement, to the extent not already disclosed pursuant to Section 8.1 above,
shall be treated as Confidential Information and that neither Party will
disclose such terms or conditions to any Third Party without the prior written
consent of the other Party, provided, however, that each Party may disclose the
terms and conditions of this Agreement:
(a)
as required by any court or other governmental body;

(b)
as otherwise required by law;

(c)
as otherwise may be required by applicable securities and other law and
regulation, including to legal and financial advisors in their capacity of
advising a Party in such matters so long as the disclosing Party shall seek
confidential treatment of such terms and conditions to the extent reasonably
possible;

(d)
in confidence to legal counsel, accountants, and other professional advisors of
the Parties;

(e)
in confidence, to banks, investors and other financing sources and their
advisors;

(f)
during the course of litigation so long as the disclosure of such terms and
conditions are restricted in the same manner as is the confidential information
of other litigating entities and so long as (A) the restrictions are embodied in
a court-entered protective order limiting disclosure to outside counsel and
(B) the disclosing Party informs the other Party in writing at least ten (10)
business days in advance of the disclosure and discusses the nature and contents
of the disclosure, in good faith, with the other Party;

(g)
in confidence, to a Third Party to whom either Party assigns one or more of its
Patents, but solely to the extent necessary to inform such Third Party of the
encumbrances contained herein on such Patents;

(h)
in confidence, in connection with an actual or prospective merger or acquisition
or similar transaction,

(i)
in confidence, by Rambus to [***]; or,

(j)
in confidence, in connection with a Party’s obligation(s) under any most favored
nation, or similar clause, whereby such Party is contractually obligated to
disclose and offer terms given to Third Parties.


________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Upon execution of this Agreement, or thereafter, Rambus, in its discretion,
shall be entitled to file a copy of this Agreement with the United States
Securities and Exchange Commission, so long as Rambus seeks confidential
treatment of such agreement to the extent reasonably possible.
9. Miscellaneous
9.1 Dispute Resolution. Any dispute submitted to binding arbitration pursuant to
the terms of this Agreement shall take place in New York City, NY before one
arbitrator, and shall be administered by Judicial Arbitration and Mediation
Services, Inc. pursuant to its Streamlined Arbitration Rules and Procedures.
Judgment on the award may be entered in any court having jurisdiction.
9.2 Disclaimers. Nothing contained in this Agreement shall be construed as:
(a)
a warranty or representation by either Party as to the validity, enforceability,
and/or scope of any intellectual property rights;

(b)
imposing upon either Party any obligation to institute any suit or action for
infringement of any intellectual property right, or to defend any suit or action
brought by a Third Party which challenges or concerns the validity,
enforceability or scope of any intellectual property rights;

(c)
imposing on either Party any obligation to file any application or registration
with respect to any intellectual property rights or to secure or maintain in
force any intellectual property rights;

(d)
imposing on either Party any obligation to furnish any technical information or
know-how; or,

(e)
imposing or requiring, whether by implication or otherwise, any support,
maintenance or any technology deliverable obligations on either Party’s or their
respective Subsidiaries’ part under this Agreement (and neither Party nor any of
their respective Subsidiaries are providing any support, maintenance or
technology deliverables under this Agreement).

9.3 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be (a) mailed by first class air mail
(registered or certified if available), postage prepaid, or otherwise delivered
by hand, by messenger, addressed to the addresses set forth below, or (b)
delivered by facsimile to the facsimile number set forth below. Each Party may
change its address or facsimile number for notices by providing a notice to the
other Party in the manner set forth herein. Such notices shall be deemed to have
been effective when delivered or, if delivery is not accomplished by reason of
some fault or refusal of the addressee, when tendered (which tender, in the case
of mail, shall be deemed to have occurred upon posting, and in the case of
facsimile, shall be deemed to have occurred upon transmission). All notices
shall be in English.
If to Rambus:
Rambus Inc.
1050 Enterprise Way, Suite 700
Sunnyvale, California 94089
U.S.A.
Telephone:    +1-408-462-8000
Facsimile:    +1-408-462-8001
Attention:    SVP, Licensing
With copy to:    General Counsel


If to Micron:
Micron Technology, Inc.
8000 S. Federal Way
Boise, Idaho 83716-9632
Telephone:    208-368-4500
Facsimile:    208-368-4540
Attention:    General Counsel



________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




9.4 Governing Law & Venue.
(a)
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice-of-law or
conflict-of-law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

(b)
This Agreement is executed in the English language and no translation shall have
any legal effect.

(c)
Any legal action, suit or proceeding arising under, or relating to, this
Agreement, shall be brought in the State or Federal Courts located in the State
of Delaware, and each Party agrees that any such action, suit or proceeding may
be brought only in such courts. Each Party further waives any objection to the
laying of jurisdiction and venue for any such suit, action or proceeding in such
courts.

9.5 No Assignment. Subject to Section 7.5, this Agreement is personal to the
Parties, and the Agreement and/or any right or obligation hereunder is not
transferable, assignable, and/or delegatable whether in conjunction with a
change in ownership, merger, acquisition, the sale or transfer of all, or
substantially all or any part of either Party’s or any of their respective
Subsidiaries business or assets or otherwise, voluntarily, by operation of law,
reverse triangular merger or otherwise, without the prior written consent of the
other Party, which consent may be withheld at the sole discretion of such other
Party. Any such purported or attempted assignment or transfer in violation of
the foregoing shall be deemed a breach of this Agreement and shall be null and
void. Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the Parties and their permitted successors and assigns.
Notwithstanding the foregoing, either Party shall be entitled to, and each Party
hereby agrees to, assign this Agreement to a successor to all or substantially
all of a Party’s assets in a transaction entered into solely to change a Party’s
place of incorporation.
9.6 No Rule of Strict Construction. Regardless of which Party may have drafted
this Agreement or any part thereof, no rule of strict construction shall be
applied against either Party. For the avoidance of doubt “includes”,
“including”, “included”, and other variations of such terms shall be deemed to
be followed by the phrase “without limitation”.
9.7 Severability. If any provision of this Agreement is held to be invalid or
unenforceable, the meaning of such provision shall be construed, to the extent
feasible, so as to render the provision enforceable, and if no feasible
interpretation shall save such provision, (a) a suitable and equitable provision
shall be substituted therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (b) the remainder of this Agreement shall remain in full force and effect.
9.8 Entire Agreement. This Agreement and the Settlement Agreement embodies the
entire understanding of the Parties with respect to the subject matter hereof,
and merges all prior oral or written communications between them, and neither of
the Parties shall be bound by any conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof
other than as expressly provided herein. No oral explanation or oral information
by either Party hereto shall alter the meaning or interpretation of this
Agreement.
9.9 Modification; Waiver. No modification or amendment to this Agreement, nor
any waiver of any rights, will be effective unless assented to in writing by the
Party to be charged, and the waiver of any breach or default will not constitute
a waiver of any other right hereunder or any subsequent breach or default.
9.10 Counterparts. This Agreement may be executed in two (2) or more
counterparts, all of which, taken together, shall be regarded as one and the
same instrument.
9.11 Bankruptcy Code. All rights, licenses, privileges, releases, and immunities
granted under this Agreement shall be deemed to be, for the purposes of Section
365(n) of the United States Bankruptcy Code, as amended (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Bankruptcy Code. The Parties agree that each of the Parties shall retain
and may fully exercise all of their respective rights and elections under the
Bankruptcy Code. The Parties further agree that, in the event that any
proceeding shall be instituted by or against a Party seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of that Party or that
Party’s debts under any law relating to bankruptcy, insolvency, or
reorganization or relief of debtors, or seeking an entry of an order for relief
or the appointment of a receiver, trustee or other similar official for that
Party or any substantial part of its property or if

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




a Party hereto shall take any action to authorize any of the foregoing actions,
the other Party shall have the right to retain and enforce their respective
rights under this Agreement.
9.12 Ultimate Parent Entity. Each of Micron and Rambus hereby represents and
warrants that on the Effective Date it is an Ultimate Parent.
REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS

________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by duly authorized officers or representatives as of the date first above
written.


RAMBUS INC.
 
MICRON TECHNOLOGY, INC.
By:
/s/ Kevin Donnelly
 
By:
/s/ Brian M. Shirley
Name:
Kevin Donnelly
 
Name:
Brian M. Shirley
Title:
Senior Vice President
 
Title:
Vice President of DRAM Solutions
Date:
December 9, 2013
 
Date:
December 9, 2013




________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






EXHIBIT A
ASSIGNED RAMBUS PATENTS (BETWEEN [***] AND THE EFFECTIVE DATE)
ASSIGNED UNITED STATES PATENTS


[***]


ASSIGNED FOREIGN PATENTS


[***]











________________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redaction portion has been omitted and filed separately with the
Securities and Exchange Commission.

